Case 7:18-cv-06743-VB ment 41 Filed 01/30/19 Page l of 1
MEMQENDQR§ z :,)

  
  

BLANCHARD & WILSO LLP

   

Via ECF

The Honorable Vincent L. Briccetti U. S.
United States District Court

Southem District of New York

300 Quarropas Street
White Plains, New York 10601 (/L
Re: Weissm dl v. County of ocl<la d (

oocketN is-cv-6743 (vB) d g ( \’LQ) f j

 

Dear Judge Briccetti:

This letter is in response to your Order of January 019. Having practiced
before this Court for a considerable time, this Court may know t ve never failed to
appear at a Court Conference that I had notice of. The fact that l was not at t is
Conference before Your Honor on January 24, 2019 is that l had no notice of the
Conference Nevertlreless, 1 apologize for any inconvenience to this Court.

   

Since December 15, 2018 Iphysically relocated my Law Practice after
withdrawing as a Partner in Feerick Lynch MacCartney & Nugent Law Firm (now
Feerick Nugent & MacCartney). My prior Law Firm remains the Attomeys of Record on
this matter, not myself individually nor my new Law Firm. Whenl left my prior Law
F irm l did not bring this case with me. 'l`herefore, I had no right to appear nor could
appear on this matter, F or whatever reason, my prior Law F irm did not forward to my
current e-rnaii address notice of the January 24, 2019 Conference So, e-rnails that are
addressed to my prior Law Firm ECF e-mail address are not received by me.
A_dditionally, while my prior Law F irm knew as of December 15, 2019 of my current e-
mail address of Dennislvnchesq@zzmail.com, no notice of that January 24, 2019 Court
Conference was provided to me at my current e-mail address

, As the Affidavit of Service of your January 24, 2019 Order confirms, that Order
was sent to my current e~mail address and 1 therefore am aware of your Decision and I
am herewith responding to it. 1 thank the Court for its consideration of this matter and
again express my apology for any inconvenience the Court may have experienced for me
not attending a Court Conference that I had no notice of at all. Finally, l have no
objection to any Motion to be relieved by Attorney Bra

Very yours,

Cc: All Counsel of Record Dennis -. Lynch

235 l\/lain S'treet, Suite 330, White F’|ains, NY 10601
F’ (914) 5827809, B|anchardWi|son.com

      

 

